     Case 3:19-cv-00993-M Document 51 Filed 01/13/20               Page 1 of 13 PageID 382



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LISA HOLMES,                                      §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §        Civil Case No. 3:19-cv-0993-M
                                                  §
THOMSON REUTERS (TAX &                            §
ACCOUNTING), INC.,                                §
                                                  §
        Defendant.                                §

                                             ORDER

        Before the Court are Defendant’s Motion for Partial Judgment on the Pleadings (ECF No.

34) and Plaintiff’s Motion for Leave to Supplement Her Opposition and/or File a Surrreply (ECF

No. 44). For the reasons stated below, the Motion for Partial Judgment on the Pleadings (ECF

No. 34) is GRANTED IN PART and DENIED IN PART. Because this Order does not rely on

Plaintiff’s proposed supplement or surreply, the Plaintiff’s Motion for Leave (ECF No. 44) is

DENIED AS MOOT.

I.      Background

        This is a gender and age discrimination suit brought by Plaintiff Lisa Holmes, a 60-year

old who identifies as a gay female, against her former employer, Defendant Thomson Reuters

(Tax & Accounting), Inc. (ECF No. 1 ¶¶ 2, 8, 9). Plaintiff alleges that she was employed by

Defendant in various positions for thirty-three years, until she was terminated on February 22,

2018. (Id. ¶ 20). Plaintiff asserts that she was terminated because of her age and gender. (Id. ¶¶

2–3, 103). Plaintiff states that she filed a timely charge with the Equal Employment Opportunity

Commission (“EEOC”) and that the EEOC issued a Notice of Right to Sue. (Id. ¶¶ 6a–6b).

        On February 22, 2019, Plaintiff filed this lawsuit. In her Complaint, Plaintiff brings
    Case 3:19-cv-00993-M Document 51 Filed 01/13/20                       Page 2 of 13 PageID 383



disparate treatment and disparate impact employment discrimination claims under Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., and the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.1

        Defendant moves under Federal Rule of Civil Procedure 12(c) to dismiss Plaintiff’s

disparate impact claims under Title VII and the ADEA. Defendant attaches three documents to

its Motion for Partial Judgment on the Pleadings: (1) the EEOC’s Dismissal and Notice of

Rights, (2) Plaintiff’s EEOC Charge of Discrimination, and (3) the EEOC’s Notice of Charge of

Discrimination. (See ECF No. 36). In her Opposition, Plaintiff attaches, among other things, her

EEOC Claim Statement, a 13-page document detailing Plaintiff’s discrimination claims.2 (See

ECF No. 40).

II.     Legal Standard

        Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings.” A Rule 12(c) Motion is “designed to

dispose of cases where the material facts are not in dispute and a judgment on the merits can be

rendered by looking to the substance of the pleadings and any judicially noticed facts.” Hebert



1
  Plaintiff also brought claims for violations of the New York State Human Rights Law, N.Y. Exec.
§ 290, et seq., and the New York City Human Rights Law, N.Y.C. Admin. Code § 8-101, et seq., but
those claims were dismissed by Judge Jesse M. Furman of the Southern District of New York before he
transferred the case to this Court. (See ECF No. 18).
2
  When considering a motion to dismiss, courts generally are limited to the complaint and its proper
attachments. Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citation omitted).
However, courts may rely upon “documents incorporated into the complaint by reference, and matters of
which a court may take judicial notice.” Id.; Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir.
2007) (citation omitted). Furthermore, “[d]ocuments that a defendant attaches to a motion to dismiss are
considered part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [her]
claim.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000). Here, Plaintiff
references the Charge and Notice of Rights in her Complaint, and the Court takes judicial notice of the
Claim Statement, which the parties agree was part of Plaintiff’s public EEOC file. (See ECF No. 48 at 8).
Thus, the Court considers the EEOC Charge, the Notice of Rights, and the Claim Statement without
converting Defendant’s Rule 12(c) Motion into a motion for summary judgment.
                                                      2
    Case 3:19-cv-00993-M Document 51 Filed 01/13/20                     Page 3 of 13 PageID 384



Abstract Co., Inc. v. Touchstone Properties, Ltd., 914 F.2d 74, 76 (5th Cir. 1990). Rule 12(c)

motions are governed by the same standards that apply to Rule 12(b)(6) motions to dismiss. See

Ackerson v. Bean Dredging, LLC, 589 F.3d 196, 209 (5th Cir. 2009).

        To avoid dismissal under Rule 12(b)(6), a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). The “[f]actual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact)[.]”

Twombly, 550 U.S. at 555 (internal citations omitted).

III.    Analysis

        Defendant argues that Plaintiff has failed to exhaust her administrative remedies with

respect to her disparate impact claims under Title VII and the ADEA, and, alternatively, that

Plaintiff has failed to state cognizable disparate impact claims. (See generally ECF No. 35). The

Court DENIES Defendant’s Rule 12(c) Motion with respect to its exhaustion argument, but

GRANTS the Motion that Plaintiff has not stated a claim.

        A.      Failure to Exhaust Administrative Remedies

        A plaintiff alleging employment discrimination under either Title VII or the ADEA must

exhaust her administrative remedies before pursuing her claims in federal court.3 Bettcher v.


3
  Because the exhaustion of administrative remedies requirement under the ADEA is nearly identical to
that of Title VII, see 42 U.S.C. § 2000e-5 and 29 U.S.C. § 626, the Court finds that cases interpreting the
                                                     3
  Case 3:19-cv-00993-M Document 51 Filed 01/13/20                      Page 4 of 13 PageID 385



Brown Schools, Inc., 262 F.3d 492, 494 (5th Cir. 2001); Young v. City of Houston, Tex., 906 F.2d

177, 179 (5th Cir. 1990). A plaintiff exhausts her administrative remedies by filing a charge of

discrimination with the EEOC and receiving a notice of right to sue from the EEOC. Blanks v.

Am. Airlines, Inc., No. 4:08-cv-43-A, 2008 WL 3834041, at *3 (N.D. Tex. Aug. 14, 2008); Price

v. Southwestern Bell Telephone Co., 687 F.2d 74, 77 (5th Cir. 1982). The requirement to

exhaust administrative remedies “serves the dual purposes of affording the EEOC and the

employer an opportunity to settle the dispute through conciliation, and giving the employer some

warning as to the conduct about which the employee is aggrieved.” Hayes v. MBNA Tech., Inc.,

No. 3:03-cv-1766-D, 2004 WL 1283965, at *3 (N.D. Tex. June 9, 2004) (internal citation

omitted).

        An action filed in federal court under Title VII or the ADEA “is limited to the scope of

the EEOC investigation which can reasonably be expected to grow out of the charge of

discrimination.” Young, 906 F.2d at 179 (citing Sanchez v. Standard Brands, Inc., 431 F.2d 455,

466 (5th Cir. 1970) (internal quotations omitted)); King v. Life Sch., 809 F. Supp. 2d 572, 579

(N.D. Tex. 2011). In other words, a complaint filed pursuant to Title VII or the ADEA may

encompass any kind of discrimination “like or related to” allegations contained in the EEOC

charge. Sanchez, 431 F.2d at 466.

        Defendant argues that Plaintiff’s disparate impact claims under Title VII and the ADEA

are not like or related to the allegations in Plaintiff’s Charge. (ECF No. 35 at 2–5). Unlike a



requirement in one statute are controlling as to the other. See, e.g., Coleman v. New Orleans & Baton
Rouge Steamship Pilots’ Ass’n, 437 F.3d 471, 479 n. 7 (5th Cir. 2006) (“The terms ‘employer’ and
‘employee’ have been identically treated under the ADEA and Title VII. Thus, cases interpreting the
terms under either statute may be considered in determining whether the defendants are employers for the
purposes of the ADEA.”); Roberson v. Alltel Info. Servs., 373 F.3d 647, 651 (5th Cir. 2004) (“The
standard of proof for Title VII discrimination claims also applies to . . . ADEA claims.”); Sandstad v. CB
Richard Ellis, Inc., 309 F.3d 893, 896 n. 2 (5th Cir. 2002) (“This circuit applies the McDonnell Douglas
rubric to both Title VII and ADEA claims.”).
                                                    4
  Case 3:19-cv-00993-M Document 51 Filed 01/13/20                   Page 5 of 13 PageID 386



disparate treatment claim, which requires an employee to show that her employer intentionally

discriminated against her, a disparate impact claim involves “employment practices that are

facially neutral in their treatment of different groups but that in fact fall more harshly on one

group and cannot be justified on business necessity.” Garcia v. Woman’s Hosp. of Tex., 97 F.3d

810, 813 (5th Cir. 1996) (internal quotation and citation omitted). To plead a disparate impact

claim under Title VII, a plaintiff must show “(1) an identifiable, facially neutral personnel policy

or practice; (2) a disparate effect on members of a protected class; and (3) a causal connection

between the two.” McClain v. Lufkin Indus., Inc., 519 F.3d 264, 275 (5th Cir. 2008) (internal

citation omitted). To plead a disparate impact claim under the ADEA, a plaintiff must

“(1) identify a specific facially neutral employment policy or practice; (2) establish causation by

presenting ‘statistical evidence of a kind and degree sufficient’ to show (3) that the practice

caused an adverse employment action (4) that disparately affected workers forty years of age or

older.” Powell v. Dallas Morning News L.P., 776 F. Supp. 2d 240, 257–58 (N.D. Tex. 2011)

(internal citation omitted).

       Plaintiff’s Charge states the following:

       I.     PERSONAL HARM:
       On or about February 22, 2018, I was discharged from my position of Senior
       Director of Support Services and Operations Effectiveness by Mr. Bill Chase, VP
       of Transformation, because of my age, 60, and sex, female.

       II.     RESPONDENT’S REASON FOR ADVERSE ACTION:
       I was told by Mr. Chase that I violated employee code of conduct by influencing
       the hire of an employee.

       III.    DISCRIMINATION STATEMENT
       I believe that I was discriminated against because of my age, 60, in violation of the
       Age Discrimination in Employment Act of 1967. I also believe that I was
       discriminated against because of my sex, female, in violation of Title VII of the
       Civil Rights Act of 1964, as amended.

(ECF No. 36 at 3). Defendant contends that Plaintiff’s Charge only addresses a “past incident of

                                                  5
  Case 3:19-cv-00993-M Document 51 Filed 01/13/20                   Page 6 of 13 PageID 387



individual disparate treatment” and does “not identify a neutral employment policy or allege a

disparate-impact resulting from such policy.” (ECF No. 35 at 6).

       Plaintiff responds that to determine whether she exhausted her disparate impact claims,

the Court should look not only at her Charge, but also at her Claim Statement. Plaintiff states the

following in her Claim Statement:

       In the last two years, significant female talent over 40 has been adversely affected
       by [Defendant’s] decisions regarding hire [sic] terminations, layoffs, gender
       diversity, training support and promotional opportunities.

       Former legal and internal gender and age complaints have been made and
       disregarded without proper investigation and/or remediation. For example,
       Kimberly Christopher, another former female [ ] employee [of Defendant], also
       filed a claim against [Defendant] based on race and gender discrimination. Former
       [ ] employee [of Defendant], Michelle Edwards, resigned due to lack of
       promotional opportunity and disparate treatment. She has since asserted a legal
       and/or administrative claim against [Defendant] based on race and gender
       discrimination.

       Joe Harpaz, Managing Director, Corporate Markets, has shown a pattern and
       practice of not hiring and/or promoting female executives as talented leaders.
       Renee Kaspar, former female HR Manager, complained of a pattern in 2016
       spanning to the present that female VP(s) were unconsciously or purposefully not
       promoted, developed or invested in. Shortly thereafter, Ms. Kaspar was fired in
       retaliation for her complaints.

       Further examples of other high level females over 40 adversely impacted were
       Carla Yrianson, VP, and Diane Manning, both [of whom] were denied promotions
       then shortly after laid off in a RIF. Other female talent over the age of 40 terminated
       were Linda Kaufman, Margorie Goldsmith, Lisa Schwie and Tammy Sternal.
       Upon information and belief, there have been recent layoffs in 2018 similarly
       discriminated against based on their gender and age.

(ECF No. 40 at 61–62). Plaintiff contends that her disparate impact claims are like or related to

these statements, which explain that Defendant’s employment practices “disparately impacted

her and other members of her protected class (women above the age of 40).” (ECF No. 39 at 2).

       The threshold question the Court must answer is what documents it may consider to

determine whether Plaintiff exhausted her disparate impact claims. Defendant asserts that

                                                 6
    Case 3:19-cv-00993-M Document 51 Filed 01/13/20                  Page 7 of 13 PageID 388



Plaintiff’s Claim Statement is unsworn and is not referred to or incorporated in the Charge.

(ECF No. 41 at 3–4). Defendant argues that this Court should apply the rule established by

Judge Fitzwater in Hayes, which states that,

       [W]hen determining whether a claim has been exhausted, the decision is to be based
       on the four corners of the EEOC charge, but the court may also consult related
       documents, such as a plaintiff’s affidavit, her response to the EEOC questionnaire,
       and attachments to the response, when (1) the facts set out in the document are a
       reasonable consequence of a claim set forth in the EEOC charge, and (2) the
       employer had actual knowledge of the contents of the document during the course
       of the EEOC investigation.

2004 WL 1283965, at *6 (applying Hayes test to Title VII claim); see Kojin v. Barton Protective

Servs., 339 F. Supp. 2d 923, 929 (S.D. Tex. 2004) (applying Hayes test to ADEA claim).

Defendant contends that under Hayes, because (1) the facts set out in the Claim Statement are

not a reasonable consequence of Plaintiff’s disparate treatment claim asserted in her Charge, and

(2) Defendant did not receive the Claim Statement until after the EEOC’s investigation,4 the

Court should not consider the Claim Statement to determine whether Plaintiff’s disparate impact

claims have been exhausted. (ECF No. 41 at 4–6).

       The Hayes rule is generally applied when a plaintiff asks the court to consider additional

documents that were filed separately, either temporally or physically, from the formal charge.

See, e.g., Clemmer v. Irving Indep. Sch. Dist., No. 3:13-CV-4997-D, 2016 WL 1161784, at *5

(N.D. Tex. Mar. 22, 2016) (applying Hayes test to documents submitted to the EEOC before the

plaintiff’s charge); Kelly v. Capitol One Auto Fin., No. 3:08-CV-0266-D, 2008 WL 2653202, at

*4 (N.D. Tex. July 7, 2008) (same).

       However, in Patton v. Jacobs Engineering Group, Inc., 874 F.3d 437, 443 (5th Cir.

2017), the Fifth Circuit found that the plaintiff’s intake questionnaire should have been


4
 The EEOC issued the Notice of Rights the same day that Plaintiff filed her Charge. (ECF No. 36 at 1,
3).
                                                   7
    Case 3:19-cv-00993-M Document 51 Filed 01/13/20                    Page 8 of 13 PageID 389



considered part of his formal charge, which, the court noted, directs complainants to attach

additional sheets if necessary. (See, e.g., ECF No. 36 at 3 (Plaintiff’s Charge states, “If

additional paper is needed, attached extra sheet(s)).”). In Patton, the plaintiff filed the intake

questionnaire together with his formal charge on the same day. Id.

        It is not clear from the pleadings and the documents reviewed by the Court under the

Rule 12(c) standard whether Plaintiff’s Claim Statement was attached as “additional paper” to

her Charge.5 To obtain dismissal under Rule 12(c), Defendant’s “successful affirmative defense

[must] appear [ ] clearly on the face of the pleadings.” Clemmer v. Irving Indep. Sch. Dist., No.

3:13-CV-4997-D, 2015 WL 1757358, at *2 (N.D. Tex. Apr. 17, 2015) (internal quotation and

citation omitted); see id. (“Stated another way, the defendant is not entitled to dismissal under

Rule 12(c) unless the plaintiff has pleaded [her]self out of court by admitting to all of the

elements of the defense.”) (internal quotation and citation omitted); Davis v. Ft. Bend County,

893 F.3d 300, 307 (5th Cir. 2018) (“Failure to exhaust is an affirmative defense that should be

pleaded.”). Because the pleadings are unclear as to whether Plaintiff’s Claim Statement was

attached to her Charge, the Court finds that Defendant has not conclusively established its

exhaustion defense and is not entitled to dismissal under Rule 12(c). Defendant may pursue its

position in a motion for summary judgment.

        B.      Failure to State Disparate Impact Claims

        Defendant argues that even if Plaintiff has exhausted her administrative remedies with

respect to her disparate impact claims, she has not adequately pleaded a disparate impact claim

under Title VII and the ADEA because Plaintiff has not alleged a specific employment practice


5
 Plaintiff submits a declaration stating that her Claim Statement was attached to the Charge. (See ECF
No. 45 at 2). Because, as discussed above, the Court does not find it appropriate to convert Defendant’s
Rule 12(c) Motion to a Summary Judgment Motion at this stage, the Court does not consider Plaintiff’s
declaration to that effect.
                                                    8
  Case 3:19-cv-00993-M Document 51 Filed 01/13/20                   Page 9 of 13 PageID 390



or alleged a statistical disparity. (ECF No. 35 at 6–12).

               1.      Specific Employment Practice

       To state a disparate impact claim, a party must identify “a facially neutral policy . . . that,

in fact, has a disproportionately adverse effect on a protected class.” Pacheco v. Mineta, 448

F.3d 783, 792 (5th Cir. 2006). “[I]t is not enough to simply allege that there is a disparate impact

on workers, or point to a generalized policy that leads to such an impact. Rather, the employee is

responsible for isolating and identifying the specific employment practices that are allegedly

responsible for any observed statistical disparities.” Smith v. City of Jackson, 544 U.S. 228, 241

(2005) (emphasis in original) (internal citation and quotation omitted); Powell, 776 F. Supp. 2d

at 257 (internal citation omitted). A plaintiff must “identif[y] [a] specific test, requirement, or

practice within [an employment policy] that has an adverse impact . . . .” Smith, 544 U.S. at 241.

       In her Opposition to Defendant’s Motion, Plaintiff asserts that her Complaint identifies

the following specific policies of Defendant:

       (1) a subjective evaluation system for performance reviews whose design facilitates
       manipulation and/or bias by the decision-maker without any meaningful
       accountability; (2) a layoff or “Reduction in Force” policy that allows for the
       termination of employees without good cause; (3) hiring, firing, training, and
       promotion practices which, in being determined by subjective decision making and
       evaluation systems that allow for bias and lack a meaningful structure of
       accountability, result in disproportionately suppressed pay and promotional
       opportunities, and more adverse employment actions, including termination, for
       female employees, especially those in high up positions, and especially those over
       the age of 40.

(ECF No. 39 at 12–13).

       Plaintiff’s Complaint states the following:

       •   “In the last two years, significant female talent over 40 were adversely affected by
           [Defendant]’s decisions regarding gender diversity, performance evaluations, ratings,
           compensation, terminations, layoffs, hiring, training, support and promotional
           opportunities.” (ECF No. 1 ¶ 112; see also id. ¶ 168 (Defendant “discriminated
           against Plaintiff on account of her gender in its treatment, performance ratings,

                                                  9
 Case 3:19-cv-00993-M Document 51 Filed 01/13/20                    Page 10 of 13 PageID 391



            support, opportunity, training, promotion and termination during her employment.”)).

        •   “At or about the time of Plaintiff’s termination and in the following months, various
            other colleagues of Plaintiff were replaced by younger workers. [Defendant]
            implemented other layoffs and terminations of employees of a protected class
            including and in particular, age and/or gender in the TRTA division that adversely
            impacted women and older workers.” (Id. ¶ 146).

        •   Defendant “has, by using facially neutral employment practices and on other
            occasions, using excessively subjective standards for performance, and/or selection of
            employees for hire, promotion and/or dismissal, caused a significant, adverse and
            discriminatory impact on employees over the age of 40.” (Id. ¶ 177; see also id. at
            ¶ 187).

        •   “At all relevant times, [Defendant] evaluated employee performance at the Director
            level and above on a scale of 0 to 5. The rating level ‘3’ was for employees who
            ‘achieved’ expectations. The rating level ‘4’ was for employees who ‘exceeded’
            expectations. The rating level ‘5’ was for employees who ‘far exceeded’
            expectations.” (Id. ¶ 114).

        The Court finds that these allegations merely point to generalized policies and do not

identify any specific test, requirement, or practice within Defendant’s employment policies that

is responsible for any allegedly discriminatory impact. See Brown v. Wyndham Hotel Mgmt.

Inc., No. H-16-00015, 2016 WL 2595073, at *5 (S.D. Tex. May 5, 2016) (“It is not enough to

label a system for evaluating employee performance as ‘subjective’ or ‘aggressive’ without

explaining how the system operates and what makes it discriminatory in impact.”); see also

Oinonen v. TRX, Inc., No. 3:09-CV-1450-M, 2010 WL 396112, at *4 (N.D. Tex. Feb. 3, 2010)

(dismissing Plaintiffs’ disparate impact claim under the ADEA where Plaintiffs “point to the

layoff itself as the practice that disparately impacted older workers,” but “do not identify any

specific test, requirement, or practice in the layoff selection process that is allegedly responsible

for the purported statistical disparities”).

        Plaintiff argues that she has sufficiently pled that Defendant’s “‘excessively subjective

standards’ for reviewing performance, and making hiring, promotional, and dismissal decisions


                                                 10
 Case 3:19-cv-00993-M Document 51 Filed 01/13/20                  Page 11 of 13 PageID 392



constitute disparate-impact discrimination” because the Complaint alleges “how her performance

review was arbitrarily reduced when a new male supervisor, Vice President William Chase, was

assigned to her, and that the decision to fire her was made by all male managers, without any

meaningful system of accountability to ensure that there was good cause for her firing . . . .”

(ECF No. 39 at 15).

       Plaintiff is correct that subjective or discretionary decision-making may constitute an

employment practice and thus be subject to a disparate impact analysis. See Watson v. Fort

Worth Bank & Trust, 487 U.S. 977, 991 (1998); (ECF No. 39 at 15). However, a disparate

impact claim must allege that the practice itself is the cause of the adverse effect. See Watson,

487 U.S. at 987. Thus,

       [w]here the plaintiff establishes that a subjective policy, such as the use of
       discretion, has been used to achieve a racial disparity, the plaintiff has shown
       disparate treatment. . . . On the other hand, where the plaintiff establishes that the
       existence of the policy itself, rather than how the policy is applied, resulted in a
       racial disparity, the plaintiff has shown disparate impact.

Inclusive Communities Project, Inc. v. Texas Dep’t of Hous. & Cmty. Affairs, No. 3:08-CV-

0546-D, 2016 WL 4494322, at *7 (N.D. Tex. Aug. 26, 2016) (internal citation omitted).

       Here, the Court finds that Plaintiff’s Complaint challenges the results of Defendant’s

“excessively subjective standards for performance, and/or selection of employees for hire,

promotion and/or dismissal,” not the existence of the discretionary standards themselves. (See,

e.g., ECF No. 1 ¶¶ 63, 132 (“By engaging in a pattern and practice of restricting the number of

female managers receiving an ‘exceeds’ performance rating, [Defendant] has effectively denied

equal real opportunity to advance females to high level executive positions within

[Defendant].”); id. ¶¶ 102, 105 (“Plaintiff’s termination was pretextual and discriminatory for

illegal purposes.”)). Thus, Plaintiff’s allegations relating to Defendant’s alleged “excessively



                                                 11
    Case 3:19-cv-00993-M Document 51 Filed 01/13/20                   Page 12 of 13 PageID 393



subjective standards” support a disparate treatment claim, not a disparate impact claim.

                2.      Statistical Disparity

        Defendant argues that Plaintiff’s disparate impact claim under the ADEA fails because

the Complaint does not allege a statistical disparity as to age.6 (ECF No. 35 at 11–12). Plaintiff

responds that her Complaint is sufficient, because it “states that [Defendant’s] employment

policies and practices imposed disproportionate harms on [Defendant’s] female employees (and

especially female executives) over the age of 40, and provides extensive statistical data to

substantiate that fact.” (ECF No. 39 at 12).

        In her Complaint, Plaintiff alleges that,

        Examples of [Defendant’s] higher managerial level female employees over 40 that
        were adversely impacted by [Defendant’s] gender and/or age biased [sic] include[,]
        but [are] not limited to, “CY”, “VP”, and “DM”. These women were denied
        promotions and then shortly after laid off.

        Other female managerial talent over the age of 40 recently terminated and/or
        adversely impacted during their employment with Defendant were “LK”, “MG”,
        “LS”, “TS”, “LT”, “TM”, “ME” “NB” and “BS. Female VPs were also adversely
        impacted including JW and AC.

        Recently separated employees in a protected class suspect for discriminatory
        motive in 2018 include: DF (age); DH (age), EM (gender and age), LH (gender and
        age), and during 2016–2017, DW (age), DS (age), BN (age), MD (gender and age),
        SZ (age), RB (age), PH (gender and age), DM (gender and age), MG (gender and
        age), CH (age), BS (gender and age), and OP (age).

(ECF No. 1 ¶¶ 138–40). Because the Court determined that Plaintiff has not pled sufficiently a

facially neutral policy or practice, it cannot determine whether Plaintiff has pled sufficiently that

such a policy caused a statistical disparity. See Inclusive Communities Project, Inc., 2016 WL

4494322, at *6 (“[T]he court cannot evaluate whether the offending policy caused a statistically

significant disparity without knowing the offending policy with precision.”).


6
 Defendant asserts that “the same problem exists with respect to [Plaintiff’s] gender disparate-impact
claim . . . [, but] is not at this time pressing that deficiency . . . .” (ECF No. 35 at 12 n. 4).
                                                    12
 Case 3:19-cv-00993-M Document 51 Filed 01/13/20                Page 13 of 13 PageID 394



       IT IS ORDERED that Defendant’s Motion for Partial Judgment on the Pleadings (ECF

No. 34) is GRANTED IN PART and DENIED IN PART. Defendant’s exhaustion argument is

DENIED WITHOUT PREJUDICE to it being reasserted at summary judgment. Plaintiff’s

disparate impact claims under Title VII and the ADEA are DISMISSED WITHOUT

PREJUDICE for failure to state a claim. Plaintiff has twenty days from the date of this Order to

file an Amended Complaint addressing the deficiencies discussed in this Order.

       SO ORDERED.

       January 13, 2020.
                                                    ____________________________________
                                                    BARBARA M. G. LYNN
                                                    CHIEF JUDGE




                                               13
